Citation Nr: 1419009	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  09-39 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a right foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Marenna, Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs Regional Office (RO) in Nashville, Tennessee.

The Board notes that the Veteran also completed a substantive appeal on the issue of entitlement to service connection for posttraumatic stress disorder (PTSD).  Entitlement to service connection to PTSD was granted in an October 2010 rating decision.  As the claim was granted in full, it is not before the Board.  The Veteran completed a notice of disagreement on the issue of entitlement to service connection for a skin condition.  In the October 2009 VA Form 9 he stated that "I will defer skin condition to reopen at later date."  Thus, the Veteran did not complete a substantive appeal on the issue of entitlement to service connection for a skin condition and it is not currently before the Board.


FINDING OF FACT

The Veteran does not have a right foot disability that had its onset in service or is otherwise related to active duty.


CONCLUSION OF LAW

The criteria for service connection for a right foot disability are not met. 38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.303 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claim, a letter dated in February 2008 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 490.  

VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  Private medical records identified by the appellant have been obtained, to the extent possible.  The appellant's April 1989 Social Security Administration disability decision has been associated with the claims file.  The decision indicates the Veteran was granted disability benefits based on a back disability, depression and a history of bipolar disorder.  Thus, additional Social Security records are not relevant to the Veteran's claim for a right foot disability.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Board notes that the Veteran has not been afforded a VA medical examination in conjunction with the current appeal.  Upon review of the record, the Board has determined that such an examination is not required in the present case.  The Veteran's VA treatment records do not reflect that the Veteran has been diagnosed with a right foot disability.  Additionally, there is no indication that a current right foot disability may be related to an in-service event.  The Veteran has not asserted that he has had symptoms of a right foot disability since service.  As discussed below, the Board finds that the weight of the evidence is against a finding that the Veteran had a chronic right foot injury in service.  Absent evidence of an in-service, injury, or disease, and an indication a current disability may be related to an in-service event, the Board finds that a VA examination is not required.  See 38 U.S.C.A. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"); Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that, where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide to provide a medical examination).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Analysis

In his January 2008 claim, the Veteran stated that he wished to file a claim for service connection for a right foot injury.  He stated that while in Vietnam in 1969 he dropped a "ProJo" (97 lb. shell).  In a December 2008 notice of disagreement and October 2009 substantive appeal, the Veteran stated that he was treated by a field medic.  In the substantive appeal, he also stated that during his exit physical, they were threatened that any defects would postpone them from seeing their families for many weeks.  Although the Veteran asserted that he had a right foot injury in service, he did not state or describe symptoms of a current right foot disability. 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Veteran's service treatment records are silent for any complaints, treatment, or diagnoses relating to the right foot.  The Veteran's January 1968 enlistment examination report indicates the Veteran's feet were normal.  A March 1970 separation examination report indicates the Veteran's feet were normal.  In a March 1970 report of medical history, the Veteran denied having had foot trouble.  

In a March 2013 VA examination of the Veteran's service-connected diabetes mellitus, the Veteran reported that his diabetic symptoms directly impact his acitivies of daily living because his foot and leg pain make it difficult to walk.  A March 2013 diabetic foot exam reflects that the Veteran's feet were normal in appearance, without cellulitis, ulcer, or drainage.  Sensory examination using the monofilament test was normal bilaterally.  Pedal pulses were 2+ bilaterally for DP and PT and capillary refill was normal.

The Veteran has not specifically asserted that he has a current right foot disability.  To prevail on the issue of service connection, there must be medical evidence of a current disability at some point during the pendency of the claim.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability).

The Veteran's VA treatment records and his statements make no reference to a current right foot disability.  The Veteran's VA treatment records reflect that examinations of his foot were normal.  In regard to his diabetic symptoms, the Veteran reported having foot pain.  A December 2011 VA treatment record reflects that the Veteran reported having numbness/cold sensation in his feet.  He reported occasional burning pain in the soles of both feet.  The diagnostic impression included diabetic neuropathy.  The Veteran was instructed to start a trial of gabapentin.  A January 2012 VA treatment record indicates the Veteran took Gabapentin for nerve pain in feet.  The Veteran is separately service-connected for peripheral neuropathy of the right lower extremity, associated with diabetes mellitus, Type II.  See October 2011 rating decision.  Pain, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  See e.g. Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Additionally, the VA treatment records indicate the Veteran's reported bilateral foot pain is related to his service-connected diabetic neuropathy.

Even if the Veteran has a right foot disability, separate from the service-connected peripheral neuropathy of the right lower extremity, a preponderance of the evidence is against a finding that the Veteran has a right foot disability that is related to service.  The Veteran is competent to report dropping a shell on his right foot.  The Veteran was an artillery gunner and served in Vietnam.  The Board finds that the Veteran's statement that he dropped a shell on his foot is plausible, as it is consistent with the circumstances of his service.  However, the Board finds the Veteran's assertion that he had a chronic right foot injury in service to be less than credible.  The Veteran's service treatment records are silent for any report of a right foot injury.  The Veteran's separation examination report indicated his feet were normal.  Significantly, the Veteran denied having had foot trouble in the March 1970 report of medical history.  Thus, the Veteran's claim that he had a right foot injury is contradicted by his report of medical history.  As the March 1970 report of medical history was contemporaneous to the Veteran's service, the Board finds it to be more probative than the Veteran's statements forty years later.  Additionally, the evidence of record in the years following service does not note any complaints or symptoms relating to a right foot disability.  

The Veteran has not asserted that he has had symptoms of a right foot disability since service.  An April 1989 Social Security Administration disability decision indicates the Veteran had back problems and a mental disorder.  No foot problems were noted.  In a May 1989 rating decision on a VA pension, the only disabilities noted were a back disability and a mental disorder.  

The Veteran has stated that he had a right foot injury in service.  A lay person may be competent to report the etiology of or diagnose a disability.  However a right foot disability is not the type of disorder which is susceptible to lay opinion concerning etiology or diagnosis.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Veteran has not specifically asserted that he has a current right foot disability that is related to service, only that he had a right foot injury in service.

For the foregoing reasons, the Boards finds that the preponderance of the evidence is against the appellant's claim.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a right foot disability is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


